DETAILED ACTION
This action is responsive to the Amendment filed on 01/05/2021. Claims 1-20 remain pending in the case. Claims 1-9 and 11-20 have been amended. Claims 1, 11, and 20 are independent claims.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:
The numbering of these claims (i.e. dependent claims 8 and 18 depending on dependent claims 5 and 15, respectively) is not in accordance with 37 CFR 1.126. The presented claims must be numbered consecutively beginning with the number next following the highest numbered claims previously presented. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed. See MPEP § 608.01(n) and 37 CFR 1.75(g): “(t)he least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer…”
Examiner’s Note: Applicant is respectfully advised that if their intent was to have dependent claims 8 and 18 respectively depend on claims 7 and 17, then they should also take care to further amend claims 8 and 18 to e.g. the reintroduction of even more “a size…” instances, or a reintroduction of “a size of the second screen” instead of changing it to “[[a]]the size of the second screen”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See, for example:
Claims 1, 11, and 20:
The term "seamlessly" in lines 19, 16, and 17 (respectively) is relative, which renders each claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it seamlessly” renders the claim to be subjective/relative in nature because the appearance of “seamlessness” is not based on objective fact (especially when the term itself is arguably metaphorical in nature and/or parts from a metaphorical premise since the claimed invention would have never had “seams” to rid itself of in the first place in order to achieve the “seam-less” condition) and/or might be subject to a matter of personal opinion (what would or would not appear to be “seamless” to a user would not be a universal/objective measure, but instead could vary based on subjective/opinion-based considerations). This issue also applies to the same limitation appearing in dependent claims 4 and 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US Patent Application Pub. No. 2015/0286392, hereinafter “Paek”).

As to independent claims 1, 11, and 20, Paek shows an electronic apparatus [electronic device 100 (fig. 1)], a method [fig. 12], and a concomitant medium [¶¶ 108-110], comprising:
a display [display unit 120 (fig. 1)]; 
at least one memory configured to store at least one instruction [storage unit 140 (fig. 1) | ¶¶ 108-110]; and 
at least one processor configured to execute the at least one instruction [controller 130 (fig. 1)], wherein the at least one processor is configured to: 
control the display to display a first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user [See how the “display unit 120 displays an application execution screen or a background screen (or an idle screen) on the first layer” (¶ 41) and how “a background screen is displayed on a display screen, and written data {…} is displayed on the background screen” (¶ 43). 
Alternative (yet equally valid) interpretations for the first screen/layer include: how the “touch panel 1152 may further include a tactile layer {which} provides a tactile reaction to the user” (¶ 113), the "separate recognition sheet" when using a pen as the touch interaction tool (¶ 114), the bottommost desktop/homescreen graphical user interface as a base/first layer on top of which the second and third screens/layers , and 
control the display to display, on a partial area 1 of the first screen, a second screen including: a second layer in front of the first layer and configured to display content in front of the partial area of the first screen [See how one or more secondary/tertiary layers may be overlaid in front of the aforementioned first screen/layer (¶¶ 44-46), including a “variable data displaying region {where} content provided by applications may be displayed” (¶ 46). Additional (equally valid) interpretations for the “second layer in front of the first layer” as currently claimed include: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.], and 
a third layer in front of the second layer and configured to receive and display writing on the third layer according to the touch interaction from the user while displaying the content of the second layer behind the displayed writing on the third layer [See how the “display unit 120 may also include a third layer 230 for displaying written data.” (¶ 44) and how the “display 120 displays written data included in the content displaying region 20 from written data input to the input unit 110” (¶ 50). | See also figs 2A-2B & 4A.], 
wherein the writing on the first layer and the writing on the third layer is displayed seamlessly between the third layer of the second screen and the first layer of the first screen [“In a state where the application execution screen is displayed, the user may input written data. For example, as illustrated in FIG. 4A, the user may input written data 30 of a circle. As shown in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54) | See figs. 2B & 4A for further illustrations/examples of “seamless” display between the underlying screen/layer and the writing on the top-most layer.]. 

As to dependent claims 2 and 12, Paek further shows:
wherein the third layer has a same size as the second layer [“When an application is executed, the display unit 120 displays an object notifying that there is written data combined with the executed application. The display unit 120 displays the written data combined with the executed application according to a user command. When displaying the written data, the display unit 120 adjusts the magnification of the content, provided by the application, to be the same as the magnification of the written data and displays the magnified content and written data.” (¶ 66) | See also ¶¶ 60, 71, & 147.]. 

As to dependent claims 3 and 13, Paek further shows:
wherein the electronic apparatus is further configured to receive a first user instruction, the first user instruction input while the second screen is displayed, and based on the received first user instruction, operate in one of a first mode for receiving and displaying the writing on the third layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a mode where user input manifests itself as written data overlaid over the screens (figs. 2A-2B, 4A, etc.)], or a second mode for receiving a control command related to the content displayed on the second layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a second mode wherein received control commands are “related” to the content (e.g. they can resize the content (figs. 5A-5B), move the content (figs. 6A-6B), etc.]. 

As to dependent claims 4 and 14, Paek further shows:
receive a start of the touch interaction on one of the first layer of the first screen and the third layer of the second screen while the electronic apparatus operates in the first mode and an end of the touch interaction on the other of the first layer of the first screen and the third layer of the second screen, and control the display to display the writing on the first layer and the writing on the third layer corresponding to the touch interaction seamlessly on the first layer of the first screen and on the third layer of the second screen [See how the “…written data refers to data, such as characters, lines, figures, or pictures, written and input by the user” (¶ 31) and how “…in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54)]. 

As to dependent claims 5 and 15, Paek further shows: 
receive a second user instruction to move the second screen, and move the second layer and the third layer according to the received second user instruction [e.g. the operability for a user to move the content region and overlaid writing (figs. 6A-6B; ¶¶ 61-65, 139, & 147)]. 

As to dependent claims 6 and 16, Paek further shows:
receive the second user instruction to move the second screen while the electronic apparatus operates in the first mode, and move the content displayed on the second layer and the writing displayed on the third layer according to the received second user instruction [e.g. the operability for a user to move/scroll the content and overlaid writing simultaneously (figs. 6A-6B; ¶¶ 61-65, 139, & 147)]. 

As to dependent claims 7 and 17, Paek further shows: 
receive a third user instruction to change a size of the second screen, and change a size of the second layer and a size of the third layer according to the received third user instruction [e.g. the operability for a user to resize the content . 

As to dependent claims 8 and 18, Paek further shows: 
receive a fourth user instruction to change a size of the second screen while the electronic apparatus operates in the first mode, and change a size of the content displayed on the second layer and a size of the writing displayed on the third layer according to the received fourth user instruction [e.g. the operability for a user to resize the content and its overlaid writing simultaneously (figs. 5A-5B; ¶¶ 56-60, 66, 139, & 147)]. 

As to dependent claims 9 and 19, Paek further shows: 
receive a fifth user instruction to operate the electronic apparatus in the second mode while the electronic apparatus operates in the first mode [e.g. receiving a user instruction to operate the electronic apparatus in any of the second mode alternatives illustrated throughout figs 5A-6B while the electronic apparatus operates in the first mode illustrated in figs 2A-2B & 4A], and 
control the display to change a transparency of the writing displayed on the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [See how “a transparent layer {…} on which the written data is displayed may be individually added or removed based on a user command. When written data is displayed on a plurality of layers, written data displayed on each of the plurality of layers may be individually enlarged, reduced, scrolled, or edited.” (¶ 45) and/or how “the display unit 120 may, alternatively, not display the portion of the written data 30, i.e., written data 40, which is input to the fixed data displaying region 10, and may only display the portion of written data 30, i.e., written data 50, which is included in the content displaying region 20.” (¶ 55); either of which is in accordance with the “lowering the transparency to zero” feature as both claimed and even described in ¶¶ 84 & 153 of the Specification.]. 

As to dependent claim 10, Paek further shows: 
a communicator [communication module 1120 (¶ 101) and/or interface 1170 (¶ 120)], wherein the at least one processor is further configured to: receive the content from an external apparatus through the communicator, and control the display to process the received content as an image and display the image on the second layer [See, for example in figs. 3A-3D and ¶¶ 48-50, how the content can be received from an external apparatus and displayed as an image on the second layer. | For further context, see also ¶¶ 101, 104-106, & 128.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Applicant respectfully submits the numbering of claims 8 and 18 is proper.”


The Office respectfully disagrees. The numbering of claim 8 and claim 18 is not in accordance with 37 CFR 1.126. The presented claims must be numbered 
 
“	Applicant respectfully submits the "variable data displaying region" of first layer 210 cannot correlate with the claimed second layer because claim 1 recites "a second screen including a second layer in front of the first layer and configured to display content in front of the partial area of the first screen". In other words, no part of the variable data displaying region of first layer 210 is displayed in front of fixed data displaying region of first layer 210 because the regions are on the same layer.
{…}
Paek makes no reference to a layer for content provided in front of a layer for writing. 
Conversely, claim 1 recites "a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen including a second layer displayed in front of a partial area of the first screen and configured to display content in front of the partial area of the first layer, and a third layer displayed in front of the second layer and configured to receive and display writing on the third layer according to the touch interaction from the user while displaying the content of the second layer behind the displayed writing on the third layer, wherein the writing on the first layer and the writing on the third layer is displayed seamlessly between the third layer of the second screen and the first layer of the first screen".”


The Office respectfully disagrees. Paek explicitly shows “to display an application execution screen of an application on a first layer, display a first written data on a second layer disposed on an upper side of the first layer, and display a second written data on a third layer disposed on an upper side of the second layer, where the display unit is further configured to display written data included in a content displaying region of the application execution screen, from among the first written data and the second written data, the content displaying region is a region on which content is displayed on the application execution screen {…}” (Paek: Abstract). Thus, not only does Paek explicitly teach the aspect of “a partial area” as narrowly as apparently intended (via its “content displaying region”, also described as a “variable data displaying region” (Paek: ¶¶ 44-46)), but also it is respectfully submitted that an entire area of a screen would also include at least a “partial area” as claimed (in other words, merely claiming “a partial area” in and of itself does not exclude other areas/sub-portions/content from also being considered if at least a partial area is also included). 
Furthermore, as to Applicant’s allegation that Paek’s first and second “regions are on the same layer,” the Office respectfully disagrees by pointing not only to the fact that Paek clearly distinguishes the two by explicitly reciting “to display an application execution screen of an application on a first layer, display a first written data on a second layer disposed on an upper side of the first layer” (Paek: Abstract), but also Applicant’s attack does not appear to account for any of the other valid mappable alternatives that were also pointed as reasonably teaching these aspects (such as: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.). It is also respectfully noted that by referring to these first, second, and third layers as “layers” per se, arguably by definition each of these layers must be layered onto at least one other aspect (but this inherency aspect is not pursued because as shown above, Paek explicitly shows “a second layer disposed on an upper side of the first layer, and {…} a third layer disposed on an upper side of the second layer” (Paek: Abstract)).
Moreover, as to Applicant’s general allegation implying (as best extrapolated, based on their bolded and underlined portions) that Paek somehow fails to teach the “content” and “writing” aspects, as shown and emphasized above, not only does Paek show displaying “content” itself (even using that exact same nomenclature) as narrowly as Applicant intended, but also it is respectfully submitted that “writing” is a narrower version of “content” and that writing itself would reasonably read on the claimed “content” aspect.

Furthermore, for even further evidence of the argued concepts being already taught by the prior art, Applicant is also respectfully encouraged to consider the Japanese reference JP 2013-178701 that they had already cited in the Information Disclosure Statement filed on 12/20/2019 (whose machine translation has been included herein, for their benefit), which generally describes an analogous multilayered writing + content displaying invention for “seamlessly” displaying writing even when it traverses different layers (see, e.g., fig. 5) that also includes “a device in which three or more windows are displayed. {…} For example, when two windows partially overlap, the present invention can be applied to a portion sandwiching the boundary between the overlapping portions. When a window becomes active, the window is displayed in front, and even if an inactive window is hidden by the window, there is a situation where two windows are displayed at least partially overlapping at the same time. Can be applied. Furthermore, even when one window is displayed against the background of “desktop” as used in a so-called personal computer, the present invention can be applied if the desktop is considered as one window.” (page 9, second paragraph).
Other alternatives for the “seamlessly” aspect also include the previously-cited Pallakoff (US 20150100874) reference, which teaches “to expose a galley area, the galley area seamlessly extending a preset amount from at least a portion of the perimeter of the displayed paginated digital content and enabling a user to write continuously between the displayed paginated digital content and the exposed galley area.” (¶ 62).

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

 



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s note: As currently claimed, even though the Office does not currently rely on this technicality, it is respectfully noted that the second screen and layer are not required to be limited to solely occupy (or not exceed) the partial area of the first screen/layer (in other words, any second screen/layer is displayed “in front of” at least a portion of a partial area the first screen/layer (including the entire first area or even an area larger than the first screen/layer) would reasonably read on this limitation.